NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


ERASMO MORALES, JR.,                     )
DOC #533014,                             )
                                         )
              Appellant,                 )
                                         )
v.                                       )
                                         )      Case No. 2D17-3233
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County, Kimberly K.
Fernandez, Judge.

Erasmo Morales, pro se.



PER CURIAM.


              Affirmed.



SILBERMAN, SLEET, and SALARIO, JJ., Concur.